Exhibit 99.2 Steven M. Hedberg, OSB No. 84244 Jeanette L. Thomas, OSB No. 98042 PERKINS COIE LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Telephone:503.727.2000 Facsimile:503.727.2222 Proposed Attorneys for Torrent Energy Corporation, Methane Energy Corp., and Cascadia Energy Corp. UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF OREGON In re TORRENT ENERGY CORPORATION, METHANE ENERGY CORP., and CASCADIA ENERGY CORP. Debtors. BANKRUPTCY CASE NOS. 08-32638 LEAD CASE 08-32639 08-32640 (Jointly Administered Under 08-32638) DISCLOSURE STATEMENT REGARDING JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS THIS PROPOSED DISCLOSURE STATEMENT HAS NOT YET BEEN APPROVED BY THE BANKRUPTCY COURT.THE FILING AND DISSEMINATION OF THIS DOCUMENT IS NOT INTENDED TO BE AN AUTHORIZED SOLICITATION OF VOTES ON THE JOINT PLAN OF REORGANIZATION.THE HEARING TO APPROVE THIS DOCUMENT PURSUANT TO SECTION 1, 2008 AT .m. Page 1 DISCLOSURE STATEMENT REGARDING JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Phone:503.727.2000 Fax:503.727.2222 Disclaimer The Bankruptcy Court’s approval of this Disclosure Statement does not constitute either a guaranty of the accuracy of the information contained herein or an endorsement of the Plan by the Bankruptcy Court.This Disclosure Statement is the only document authorized by the Bankruptcy Court to be used in connection with the solicitation of votes accepting the Plan.No representations other than those explicitly set forth in this Disclosure Statement are authorized concerning Debtors. The information contained in this Disclosure Statement is for purposes of soliciting acceptances of the Plan and may not be relied upon for any other purposes. This Disclosure Statement contains summaries of certain provisions of the Plan, certain statutory provisions, certain documents related to the Plan, certain events in the case and certain financial information.Although Debtors believe that this Disclosure Statement and related document summaries are fair and accurate, they are qualified to the extent that they do not set forth the entire text of the Plan, such documents or any statutory provisions.The terms of the Plan govern in the event of any inconsistency with this Disclosure Statement.All exhibits to this Disclosure Statement are incorporated into and are a part of this Disclosure Statement as if set forth in full herein.The statements contained in this Disclosure Statement are made as of the date hereof, unless otherwise specified, and Debtors disclaim any obligation to update any such statements after the hearing on approval of this Disclosure Statement. All forward-looking statements contained herein or otherwise made by Debtors involve material risks and uncertainties and are subject to change based on numerous factors, including factors that are beyond Debtors' control.Accordingly, future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in this Disclosure Statement.Debtorsdo not undertake to publicly update or revise the forward-looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. Page 2 DISCLOSURE STATEMENT REGARDING JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Phone:503.727.2000 Fax:503.727.2222 Except as otherwise specifically noted, the financial information contained herein has not been audited by a certified public accountant and has not necessarily been prepared in accordance with generally accepted accounting principles. ALL PARTIES IN INTEREST ARE ENCOURAGED TO READ THE ENTIRE DISCLOSURE STATEMENT CAREFULLY, INCLUDING THE PLAN AND OTHER EXHIBITS, BEFORE DECIDING TO VOTE EITHER TO ACCEPT OR REJECT THE PLAN.HOLDERS OF CLAIMS SHOULD, HOWEVER, NOT CONSTRUE THE CONTENTS OF THIS DISCLOSURE STATEMENT AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL, OR TAX ADVICE AND SHOULD CONSULT WITH THEIR OWN ADVISORS. Page 3 DISCLOSURE STATEMENT REGARDING JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Phone:503.727.2000 Fax:503.727.2222 On June 2, 2008, Torrent Energy Corporation ("Torrent"), Methane Energy Corp. ("MEC"), and Cascadia Energy Corp. ("CEC" and together with Torrent and MEC, "Debtors") filed voluntary petitions for relief under the Bankruptcy Code.On June , 2008, Debtors filed the Joint Plan of Reorganization for Reorganizing Debtors (the "Plan").A copy of the Plan is attached as Exhibit A.On , 2008, the Bankruptcy Court approved this Disclosure Statement ("Disclosure Statement") and authorized Debtor to solicit acceptances of the Plan.Capitalized terms in this Disclosure Statement and not otherwise defined herein shall have the respective meanings set forth in the Plan. I.INTRODUCTION This Disclosure Statement was prepared by Debtors, which are Debtors and Debtors in Possession in these Chapter11 bankruptcy cases.It summarizes Debtors' assets and liabilities and explains how creditors will be paid and other parties in interest will be affected under the Plan.The purpose of this Disclosure Statement is to provide Debtors' creditors and other parties in interest with information about the Plan so that creditors can make an informed decision in voting for or against the Plan.This Disclosure Statement is intended only as an aid to supplement the review of the Plan by creditors and other interested parties and is qualified in its entirety by reference to the Plan.In the event of any conflict between this Disclosure Statement and the Plan, the terms of the Plan will control.A copy of the Plan is included with this Disclosure Statement. Pursuant to the terms of the Plan, certain Classes of Interests are entitled to vote.Enclosed with this Disclosure statement is a ballot and a pre-addressed envelope for return of the ballot.If you are entitled to vote and did not receive a ballot or if your ballot is lost or damaged, please contact Epiq Bankruptcy Solutions, Inc. at .Debtors believe that confirmation of the Plan is in the best interests of Debtors and their creditors and other parties in interest, and that parties entitled to do so should vote to approve the Plan.You may vote on the Plan by returning the enclosed ballot to the address shown below prior to the Voting Deadline, which is 5:00 p.m. local time in Portland, Oregon on , 2008.Only Ballots received by the Voting Deadline can be counted for purposes of Plan confirmation. Page 4 DISCLOSURE STATEMENT REGARDING JOINT PLAN OF REORGANIZATION FOR REORGANIZING DEBTORS Perkins Coie LLP 1120 N.W. Couch Street, Tenth Floor Portland, OR97209-4128 Phone:503.727.2000 Fax:503.727.2222 A. The Disclosure Statement Approval By Bankruptcy Court order entered on , 2008 (the "Disclosure Order"), the Bankruptcy Court approved this Disclosure Statement in accordance with section 1125(f) of the Bankruptcy Code and Bankruptcy Rule 3017.1 as containing "adequate information" to enable a hypothetical, reasonable investor typical of holders of Claims against Debtors to make an informed judgment as to whether to accept or reject the Plan.Approval of this Disclosure Statement does not constitute a determination by the Bankruptcy Court as to the fairness or merits of the Plan.The Disclosure Order also establishes other deadlines and all parties are urged to read it carefully. B. Voting Procedure When deciding whether to vote for or against the Plan, creditors and other parties in interest should carefully examine the Plan itself in addition to this Disclosure Statement.The Plan will constitute the legally binding description of the rights held by the respective parties if the creditors approve the Plan and it is subsequently confirmed by the Bankruptcy Court. To vote for or against the Plan, creditors entitled to vote must mark the enclosed ballot as directed and mail it in the enclosed envelope to Debtors' balloting and solicitation agent, Epiq Bankruptcy Solutions as follows: ­­­­­[Contact Information to be Obtained from Epiq] In order to be counted, ballots must be received at the above address by 5:00 p.m.
